Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                          Nov 27 2013, 9:14 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

PRESTON T. BREUNIG                               ALAN A. BOUWKAMP
MARTHA L. WESTBROOK                              CARL J. BECKER
Buck Berry Landau & Breunig, P.A.                Newton Becker Bouwkamp Pendoski, PC
Indianapolis, Indiana                            Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

RICHARD R. HOGSHIRE,                             )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
               vs.                               )        No. 06A01-1212-DR-557
                                                 )
URSULA HOOVER,                                   )
                                                 )
       Appellee-Respondent.                      )


                      APPEAL FROM THE BOONE SUPERIOR COURT
                         The Honorable Matthew C. Kincaid, Judge
                              Cause No. 06D01-1202-DR-74



                                      November 27, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
                                    CASE SUMMARY

       Appellant-Petitioner Richard Hogshire (“Husband”) appeals the trial court’s award

of preliminary attorney’s fees and costs to Appellee-Respondent Ursula Hoover (“Wife”).

Husband claims that the trial court abused its discretion in awarding fees sua sponte and

without conducting an evidentiary hearing. We conclude that Indiana Code subsection

31-15-10-1(a) authorizes a sua sponte award but hold that an evidentiary hearing was

required so that the trial court could consider the parties’ financial circumstances in

fashioning it. The trial court’s order that Husband pay Wife’s attorneys $15,000 in fees

and costs is reversed, and the matter is remanded for an evidentiary hearing.

                       FACTS AND PROCEDURAL HISTORY

       On January 5, 2012, Husband filed a petition for dissolution of his fourteen-year-

marriage to Wife. Wife filed a counter-petition for dissolution on January 13, 2012.

After granting Husband two enlargements of time in which to respond to discovery, the

trial court held a preliminary hearing on April 30, 2012. At the hearing, Wife requested,

inter alia, that the trial court grant her possession of the marital residence pending its sale

and $20,000 in preliminary attorney’s fees from Husband.

       The trial court issued its provisional order on April 30, 2012. In it, the trial court

awarded Husband possession of the marital residence and ordered Wife to vacate the

home by May 31, 2012. The trial court also ordered Husband to make all mortgage

payments on the home during the provisional period, to provide a $750 down payment

toward an apartment for Wife, and to pay wife $300 per month in maintenance.

Additionally, Husband was given thirty days in which to pay Wife $5000 in provisional

                                              2
expenses for valuation of Husband’s businesses. Wife’s request for attorney’s fees,

however, was denied.

       Wife did not vacate the marital residence until July 13, 2012. In doing so, she

placed the majority of the residence’s furniture in storage at a cost of $1600. Wife stayed

at her daughter’s home for approximately two months, where she suffered from cat

allergies and bronchitis. On September 21, 2012, Husband allowed Wife to move back

into the marital residence for a few days so she could recuperate.           Husband then

requested that Wife move the furniture back into the marital residence so that it would

show better for sale. Wife returned the furniture on September 27, 2012, at an additional

cost of $1600. On September 28, 2012, Husband informed Wife that he intended to

move back into the marital residence, and he later requested that Wife vacate the home by

October 10, 2012.

       On October 9, 2012, Wife petitioned for emergency relief from and modification

of the trial court’s April 30, 2012 provisional order. Specifically, Wife requested that the

trial court stay its order granting Husband possession of the marital residence, set the

matter for hearing, and thereafter modify the order to grant wife possession of the home.

Wife also requested that Husband be ordered to pay her attorney’s fees with respect to the

petition. On October 10, 2012, the trial court stayed the provisional order as it pertained

to possession of the marital residence. On November 13, 2012, Husband responded to

Wife’s petition for modification.

       The trial court held a hearing on Wife’s petitions on November 16, 2012. At the

hearing, Wife testified in support of her petition for modification and was cross-examined

                                             3
by Husband. The time allotted for the hearing, however, expired without Husband

having an opportunity to present evidence in opposition to Wife’s petition. The trial

court granted Wife the relief she sought and modified its April 30, 2012 provisional order

as follows:

       Wife shall have provisional possession of the residence. Husband shall pay
       all expenses and utilities associated with the residence, all landscaping and
       upkeep. The Husband’s obligation to pay maintenance is extinguished and
       Husband shall pay an additional five thousand dollars to the attorneys for
       [Wife] in order to secure the business valuation promptly, an additional ten
       thousand dollars in attorney fees are due provisionally from [Husband] to
       [Wife’s] attorneys. The same is due within fifteen days.

Tr. II, p. 78-79. No evidence was heard on the issue of attorney’s fees and costs.

       On November 21, 2012, Husband moved for the trial court to reconsider its

November 16, 2012 order granting Wife possession of the marital residence and

awarding her $15,000 in preliminary attorney’s fees and costs. As this motion pertained

to attorney’s fees, Husband argued that it was an abuse of discretion for the trial court to

issue such an award without first conducting an evidentiary hearing as to the parties’

financial circumstances.    The trial court denied Husband’s motion to reconsider on

November 30, 2012, explaining, “At a certain point on November 16th, the Court,

considering the extensive hearing on provisional matters five months before, concluded

that it had been duly advised.” Appellant’s App. p. 90. “The $15,000.00 in additional

attorney’s fees and suit costs … are reasonable considering that the assets of the marriage

are a closely held business and not much else.” Appellant’s App. p. 93.

                           DISCUSSION AND DESCISION

       Husband argues that the trial court abused its discretion in awarding Wife

                                             4
preliminary attorney’s fees and costs. Indiana Code subsection 31-15-10-1(a) provides:

         The court periodically may order a party to pay a reasonable amount for the
         cost to the other party of maintaining or defending any proceeding under
         this article and for attorney’s fees and mediation services, including
         amounts for legal services provided and costs incurred before the
         commencement of the proceedings or after entry of judgment.

A trial court has broad discretion in awarding attorney’s fees, and we will only reverse

the trial court’s decision if the award is clearly against the logic and effect of the facts

and circumstances before the court. Reese v. Reese, 671 N.E.2d 187, 193 (Ind. Ct. App.

1996).

             I. Whether the Trial Court Abused its Discretion in Awarding
                             Attorney’s Fees Sua Sponte

         Husband claims that the trial court abused its discretion in awarding Wife

preliminary attorney’s fees sua sponte. This claim has no merit. The authorizing statute

provides that the court “may” order a party to pay attorney’s fees and does not explicitly

require the receiving party to have moved for the award. Ind. Code § 31-15-10-1(a); cf

Davidson v. Boone Cnty., 745 N.E.2d 895, 900 (Ind. Ct. App. 2001) (holding trial court,

sua sponte, “may” award attorney’s fees under Indiana Code section 34-52-1-1).

Therefore, we conclude that the trial court acted within its discretion in awarding Wife

preliminary attorney’s fees without her specific request.

  II. Whether the Trial Court Abused its Discretion in Awarding Attorney’s Fees
                  Without Conducting an Evidentiary Hearing

         Husband also claims that the trial court abused its discretion in awarding Wife

preliminary attorney’s fees without conducting an evidentiary hearing. We agree. In

fashioning an award of attorney’s fees, the trial court must consider the resources of the

                                             5
parties, their economic condition, and other factors bearing on the reasonableness of an

award. Bertholet v. Bertholet, 725 N.E.2d 487, 501 (Ind. Ct. App. 2000) (citing Barnett

v. Barnett 447 N.E.2d 1172, 1176 (Ind. Ct. App. 1983). A trial court’s failure to conduct

an evidentiary hearing in order to consider these issues constitutes an abuse of discretion.

Allen v. Proksch, 832 N.E.2d 1080, 1102 (Ind. Ct. App. 2005) (citing Bertholet, 725

N.E.2d at 501); see also Barnett, 447 N.E.2d at 1176 (“[A]ssuming, arguendo, that the

court had in mind reasons other than malice in awarding appellate fees, he still committed

error in not conducting an evidentiary hearing.”).

       Here, the trial court, sua sponte, awarded Wife preliminary attorney’s fees without

hearing evidence on the issue. Therefore, we cannot say that it properly considered the

parties’ financial circumstances in fashioning the award. We acknowledge that the trial

court, in its order on Husband’s motion to reconsider, explained that it considered the

evidence presented at the April 30, 2012 hearing in reaching its decision on November

16, 2012. But the law requires a contemporaneous hearing. Bertholet, 725 N.E.2d at 501

(requiring evidentiary hearing despite evidence of record suggesting that an award of fees

may have been reasonable). Accordingly, we reverse the trial court’s award to Wife of

preliminary attorney’s fees and costs.

       The trial court’s order that Husband pay Wife’s attorneys $15,000 in preliminary

fees and costs is reversed, and the matter is remanded for an evidentiary hearing.

MAY, J., concurs.

BAILEY, J., concurs in result with opinion.



                                              6
                               IN THE
                     COURT OF APPEALS OF INDIANA

RICHARD R. HOGSHIRE,                             )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
               vs.                               )    No. 06A01-1212-DR-557
                                                 )
URSULA HOOVER,                                   )
                                                 )
       Appellee-Respondent.                      )



BAILEY, Judge, concurring in result


       I agree with the reversal of the sua sponte award of attorney’s fees. However, I

write separately because, although our dissolution statutes provide for a substantive

award of attorney’s fees in dissolution actions, I question whether, as a procedural matter,

the issue of attorney’s fees should be addressed by the court absent a motion from one of

the parties.

       “Without question, the trial court has a duty to remain impartial and …. also has

the duty to manage and control the proceedings which are conducted before it.” Cornett

v. State, 450 N.E.2d 498, 505 (Ind. 1983). That said, dissolution proceedings can be

particularly contentious, and the dissolution court must be ever vigilant to maintain its

role as a neutral arbiter. Unless there has been a direct affront to the dignity or conduct

of the court, a sua sponte award in the absence of a motion and an evidentiary hearing


                                             7
creates the appearance that neutrality has been abandoned, and opens the dissolution

court to allegations of bias or prejudice.

       I acknowledge my concurrence in Davidson v. Boone Cnty., 745 N.E.2d 895 (Ind.

Ct. App. 2001) (cited by the majority for the proposition that a trial court may sua sponte

award attorney’s fees where the Legislature has decided that the court “may” award fees).

However, Davidson involved a litigant’s pursuit of unreasonable and groundless claims.

In other words, the trial court was directly affected by the action giving rise to an award

of attorney’s fees, that is, the needless waste of judicial resources. Indeed, the trial court

in Davidson had entered specific findings and conclusions “regarding the frivolousness,

unreasonableness, and groundlessness of the Davidsons’ claims.” Id. at 900. This is not

on par with the sua sponte order here, which was entered without motion and in the

absence of an opportunity to present evidence or defend against the award. Even so, in

retrospect, I believe that we should have made clear, in Davidson, that the American rule1

is generally controlling and the preferred practice is to consider entertaining an award for

attorney’s fees only when a party claims entitlement by motion.

       For these reasons, I concur in the result reached by the majority.




1
  Indiana adheres to the “American Rule” with respect to the payment of attorney’s fees, which
requires each party to pay his or her own attorney’s fees absent an agreement between the
parties, statutory authority, or rule to the contrary. Courter v. Fugitt, 714 N.E.2d 1129, 1132
(Ind. Ct. App. 1999).
                                              8